NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEX J. VILLA VALENZUELA,                       No. 19-17367

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00642-DWL

 v.
                                                MEMORANDUM*
GERARDO GREGORIO, Dr./Provider;
ALAIN McGLASHON, Physical Therapist,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Dominic Lanza, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Arizona state prisoner Alex J. Villa Valenzuela appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

inadequate medical care while he was a pretrial detainee. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Gordon v. County of Orange, 888


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1118, 1122 (9th Cir. 2018). We affirm.

      The district court properly granted summary judgment because Valenzuela

failed to raise a genuine dispute of material fact as to whether any defendant’s

conduct in the course of treating Valenzuela’s pain was objectively unreasonable.

See id. at 1124-25 (setting forth objective deliberate indifference standard for

Fourteenth Amendment inadequate medical care claims brought by pretrial

detainees).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests are denied.

      AFFIRMED.




                                          2                                    19-17367